Citation Nr: 0432395	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  01-02 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a liver disorder, to 
include hepatitis and cirrhosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel

INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran's claim on appeal.

The Board denied entitlement to service connection for liver 
disorder by decision dated in May 1999.  In April 2000, the 
veteran filed another claim and submitted evidence that the 
Board found to be new and material.  Thereafter, the claim 
was reopened and remanded by decision dated in September 
2001.  It is now ready for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  A notation of "hepatitis-1969" was made on the April 1970 
report of medical history, which was completed at the time of 
the veteran's induction into active service.

3.  Post-service medical evidence indicates that the 
veteran's pre-service hepatitis was hepatitis A.

4.  There are no chronic residuals of hepatitis A currently 
shown.

5.  The veteran's in-service treatment was for "infectious 
hepatitis" or hepatitis B.

6.  There are no chronic residuals of hepatitis B currently 
shown.

7.  Hepatitis C and cirrhosis were first diagnosed in the 
1990s.

8.  The post-service medical evidence does not relate the 
veteran's currently-diagnosed hepatitis C with any event or 
occurrence on active duty service. 

9.   The evidence does not suggest that the current diagnosis 
of cirrhosis of the liver is etiologically related to the 
veteran's period of active service.


CONCLUSION OF LAW

A liver disorder, to include hepatitis and cirrhosis, was not 
incurred in or aggravated by the veteran's period of active 
duty, and cirrhosis may not be presumed to have been incurred 
in service.  38 U.S.C.A. § 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he developed hepatitis 
during military service and now shows evidence of chronic 
hepatitis C.  He maintains that he should be service-
connected for hepatitis and cirrhosis of the liver.  

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pre-Service Hepatitis Exposure.  A review of the veteran's 
service medical records reveals that he was treated for 
hepatitis at some point prior to his entrance onto active 
duty.  Specifically, the report of his April 1970 enlistment 
examination is negative for physical findings relative to 
hepatitis; however, on the April 1970 report of medical 
history, taken at the time of induction, a notation of 
"hepatitis-1969" was made, along with a notation of "not 
considered disabling."  The veteran also indicated a history 
of jaundice.  

Subsequently, the veteran reflected that as a young boy he 
caught hepatitis A from his brother.  In an October 2003 VA 
examination, on which the Board places significant probative 
value in addressing this issue, it was noted that hepatitis A 
is a transient infection that can be caught from food 
workers, is easily transmitted, and rarely caused chronic 
hepatitis.  The examiner noted that most of the time people 
recovered from hepatitis A without sequelae.

In this case, there is no evidence that the veteran is 
currently diagnosed with chronic hepatitis A.  Therefore, the 
pre-service notation regarding hepatitis is not applicable to 
the current claim for hepatitis C.

In-Service Hepatitis.  The veteran asserts that he developed 
hepatitis in service as the result of a blood transfusion.  
At times, he has maintained that he received a complete 
transfusion in 1970 during treatment for hepatitis in 
Vietnam.  

The record includes lay statements from the veteran's 
brother, sister, and mother.  His brother indicated that the 
veteran went to Vietnam in August 1970, and approximately 90 
days later he was medi-vaced from Vietnam to Fort Gordon, 
Georgia, suffering from hepatitis.  His sister indicated that 
he was in the U.S. Army in Vietnam in 1970, and when they 
returned him to the United States a short time later, he had 
hepatitis.  His mother stated that her son went to Vietnam in 
August 1970 and returned to Ft. Gordon, Georgia, 
approximately 90 days later because of hepatitis, after which 
he stayed in the hospital at Fort Gordon for about a month.

In a VA Form 9 (substantive appeal), dated May 1997, the 
veteran indicated that he was medi-vaced out of Vietnam due 
to hepatitis C.  He stated that he fully admitted that prior 
to entry on active duty, he was diagnosed with hepatitis B.  
He indicated that while stationed in Vietnam, he was 
diagnosed with "non-A" or "non-B" hepatitis.  He also stated 
that he was treated for hepatitis at the VAMC in San Diego 
within one year of his discharge.

Service medical records reveal that the veteran entered 
active duty in April 1970.  Some seven months later, in 
November 1970, he was hospitalized with a diagnosis of 
hepatitis.  A November 1970 clinical record sheet shows a 
diagnosis of "hepatitis, probable serum" (now known as 
hepatitis B).  Records of doctor's orders, dated in November 
1970, show that he was on hepatitis precautions.

A December 1970 clinical record cover sheet indicates a 
diagnosis of "hepatitis, infectious" (now known as 
hepatitis A) and a notation of "LD- yes" was made.  The 
report shows that the veteran had been hospitalized for a 
period of 25 days, and he was temporarily on restricted duty 
due to the hepatitis diagnosis.  A notation of "Fort Gordon, 
Georgia, November-December 1970, hepatitis," was made on the 
January 1972 report of medical history, which was completed 
at the time of separation, but there was no indication of the 
type of hepatitis.  The separation examination report shows 
no findings relevant to hepatitis.

In the October 2003 VA examination report, undertaken 
specifically to address the causation issue with respect to 
the veteran's hepatitis, the examiner noted that the term 
"infectious hepatitis" was the old term for hepatitis A.  
He related that the hepatitis A virus caused acute hepatitis 
only and had no chronic residuals.  Therefore, to the extent 
that the veteran had hepatitis A (infectious hepatitis A) 
prior to or during service, the Board finds that it is not 
related to his current chronic hepatitis C.

Next, there is also the suggestion that the veteran, in fact, 
had "serum hepatitis" in service.  The October 2003 
examiner related that "serum hepatitis" was the old term 
for hepatitis B.  Since the veteran is not currently shown to 
have chronic hepatitis B, the Board finds that the reference 
to hepatitis B in service is not related to his current 
chronic hepatitis C.  

There is no doubt that the veteran experienced a bout of 
hepatitis in service, although it is not clear whether it was 
hepatitis A or hepatitis B.  To complicate the analysis, the 
sequence of events is not entirely clear to the Board.  On 
one hand, it appears that the veteran maintains that he 
developed hepatitis in service after a blood transfusion.  
This suggests that he received the blood transfusion before 
he was hospitalized, and was only hospitalized after he 
developed hepatitis.  The more likely contention is that he 
received a tainted blood transfusion while hospitalized with 
hepatitis (either A or B) and, as a result, subsequently 
developed hepatitis C.  Either way, the question turns on a 
determination of whether the evidence shows that he, in fact, 
received a blood transfusion.  On this point, the evidence is 
in conflict.  

In support of his claim, the veteran submitted statements 
from two health care providers in the Gastroenterology 
Section at the North Florida/South Georgia Veterans Health 
System.  The clinical coordinator noted that she had reviewed 
the veteran's medical records and found that he had received 
blood transfusions while on active duty.  She noted that 
there was a likelihood of hepatitis C transmission through 
the blood supply prior to 1992.  Further, the Chief of the 
Gastroenterology Section remarked that the service medical 
records the veteran had provided had been lost.  Nonetheless, 
he reflected that the clinical coordinator had verified that 
the veteran had received blood transfusions during service 
and observed that there was a 100% chance of likelihood of 
hepatitis C transmission through transfusion in the blood 
supply prior to 1992.  He concluded that the veteran's 
hepatitis C was most likely acquired while on active duty and 
should be service connected.  

Upon remand, the veteran was asked to provide copies of the 
records he submitted to the Gastroenterology Section at the 
North Florida/South Georgia Veterans Health System.  The 
Board has reviewed these resubmitted records and finds no 
indication that he received a blood transfusion in service.  
For example, in a chronological summary submitted to support 
his claim, the veteran seems to indicate that he received 323 
units of blood on November 3, 1970, 700 units of blood on 
November 4th, 526 units of blood on November 6th, and 146 
units of blood on November 9th.  Turning to the actual 
reports on those days, it shows that these numbers (323, 700m 
526, etc.) refer to a Transaminase level.  

It is unclear on its face whether these levels were high or 
low, nor is it apparent the relevance of these numbers.  In 
an October 2003 VA examination, the examiner reviewed these 
same laboratory findings and noted that the veteran's 
Transaminase level was elevated and suggested that it was 
evidence of inflammatory liver disease.  Nonetheless, what is 
abundantly clear to the Board, however, that this evidence 
does not represent the number of "units of blood" the 
veteran was given.   

Other evidence submitted by the veteran indicates that he was 
ordered to be typed and crossed for one unit of blood for a 
liver biopsy on November 16.  A liver biopsy was performed on 
November 18 but the Nursing Notes report only that the 
procedure was complicated by pain.  There is no indication 
whatsoever that he needed a  blood transfusion during or as a 
result of the procedure.  The only reference to a unit of 
blood in the claims file is a Patient Identification Tag 
dated November 17.  It is noted on the tag that it "should 
be attached to, and remain on the patient's (recipient's) 
bed, until the transfusion is complete, after which it should 
be detached and returned with the empty Blood Bag to the 
Blood Bank."  While the evidence suggests that he was typed 
and crossed for one unit of blood, and there is a blood tag 
in the claims file, there is still no indication that he 
actually received the one unit of blood.  The Board has 
reviewed the nursing notes, the doctor's orders, vital sign 
records, blood work, clinical record sheets, admission 
orders, and progress notes and finds no references whatsoever 
to blood transfusions.

While in conflict with the statements of medical 
professionals at the North Florida/South Georgia Veterans 
Health System, a determination that the veteran did not, in 
fact, receive a blood transfusion is consistent with the 
findings of the October 2003 VA examiner.  After conducting a 
thorough review of the medical evidence, the examining 
physician noted that:

[a]t no time in Vietnam was there ever a 
notation of blood or blood transfusion.  
There was really no treatment except for 
stabilizing him, giving him something for 
nausea and keeping him sedated.  After 
arriving back in the States, the order 
sheet earlier on that is present in the 
chart has two significant things:

1.  It says, bring a tray or prepare for 
a liver biopsy and it also has type and 
cross for one unit of blood and that was 
to cover the liver biopsy.  There is no 
notation whatsoever anywhere in any of 
the records that I saw that this man was 
ever transfused during approximately 30 
days in the hospital at Fort Gordon, 
Georgia.  His entire diagnosis throughout 
the hospitalization was hepatitis.  It is 
nonsense to believe that someone would 
transfuse him multiple units of blood 
with no other diagnosis than hepatitis . 
. . There are no notations in the nurse's 
notes, the hospital notes, or anything 
else that is there that suggests that he 
requires transfusion.  There is a note 
describing the performance of a liver 
biopsy.  It was done without excessive 
complications.  It did state that his 
chest wall above the liver was tough, 
difficult to get through but does not 
describe any severe trauma or blood loss 
or anything else like that.

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically and thoroughly discussed findings in the claims 
file, obtained a reported history from the veteran, and 
conducted a complete examination.  There is no indication 
that the VA examiner was not fully aware of the veteran's 
past medical history or that he misstated any relevant fact.  
Therefore, the Board finds the VA examiner's opinion to be of 
significant value.

For the above reasons, the Board finds that the medical 
evidence does not support a finding that the veteran received 
a blood transfusion during military service.  Therefore, to 
the extent that the veteran claims that he developed 
hepatitis C in service as the result of a tainted blood 
transfusion, the Board finds that the claim must be denied.

Current Diagnosis of Hepatitis C.  Turning next to the 
veteran's diagnosis of hepatitis, the records reflect that he 
was diagnosed with hepatitis C in the 1990s, some 20 years 
after discharge from military duty.  

In a July 1996 statement, the Chief of the Gastroenterology 
Section at the Gainesville VAMC indicated that the veteran 
was undergoing Interferon therapy as treatment for hepatitis 
C.  The VA physician indicated that Interferon therapy was a 
subcutaneous injection three times a week for 6-12 months.  
It was further noted that his prognosis was for a 20-25 
percent possibility of going into a sustained remission from 
hepatitis C with improvement of his symptoms and decreased 
inflammation of his liver.  The VA physician also indicated 
that while on Interferon therapy, the veteran would be 
required to have monthly blood work to monitor certain blood 
parameters that can be modified by Interferon.

By letter dated June 1998, the veteran's VA physician 
provided additional information regarding the status of the 
veteran's liver disorder.  It was noted that he had hepatitis 
C and was previously documented to have cirrhosis with active 
hepatitis per liver biopsy in October 1995.  His overall 
liver status had improved in the past two years with 
cessation of alcohol and the start of Interferon therapy that 
was ongoing.  Despite improvement, chronic fatigue associated 
with his liver disease was ongoing and had been exacerbated 
by the use of Interferon. With this worsening fatigue, he had 
been debilitated and unable to work.  It was noted that he 
had also reported decreased mental alertness and ability to 
concentrate.  In a September 1998 letter to the Social 
Security Administration, a private physician indicated that 
he had seen the veteran in his office on September 29, 1998.  
In his opinion, the veteran was completely disabled secondary 
to his severe multiple medical problems, including, but not 
limited to chronic active hepatitis B, hepatitis C, 
degenerative joint disease of the spine, chronic pain 
syndrome, and depression with anxiety.

In November 1998, the veteran was afforded a hearing before a 
hearing officer at the St. Petersburg RO.  He testified that 
he did not have a diagnosis of hepatitis prior to entering 
service, and that he received treatment specifically for 
hepatitis while in service, at a surgical hospital in South 
Vietnam, and thereafter, for a month of convalescence at Fort 
Gordon in Augusta, Georgia.  He also stated that he recalled 
nothing concerning hepatitis prior to service, and he did not 
have any jaundice prior to service.  According to the 
veteran, his first exposure and diagnosis with hepatitis had 
to be while he was serving on active duty in South Vietnam.

The veteran testified that following this in-service 
treatment for hepatitis, he was released from the hospital in 
December 1970.  Thereafter, he remained on active duty until 
January 1972 with no additional treatment for that problem.  
He maintained that the secret behind the whole infection is 
that "you may not ever have any symptoms to it until after 
you've had it between 20 and 40 years."  He stated that he 
just happened to have some symptoms that he came in contact 
with that disappeared, and then they resurfaced 20 to 40 
years later.  He reported that upon discharge, he did not 
seek treatment for hepatitis as they had not told him that it 
was a disease that never went away.  He indicated that he 
noticed physical symptoms in 1991, and he was subsequently 
diagnosed with hepatitis at the VA hospital in Gainesville, 
where he had received all of his treatment for hepatitis.  He 
also reported a history of a heart catheterization in 1991, 
with his only prior blood transfusion being a complete 
transfusion in 1970 in Vietnam.  At the time of his hearing, 
he submitted several medical publications on the subject of 
hepatitis C.

The October 2003 examiner reviewed the laboratory results and 
concluded that there was evidence of exposure to hepatitis B 
sometime in the past but no indication of chronic hepatitis 
B.  There was also an indication of chronic hepatitis C.  
Therefore, the Board finds that the current diagnosis is 
chronic hepatitis C.  

The threshold question is whether the current hepatitis C is 
related to the diagnosis of hepatitis he had in military 
service.  As noted above, the Board finds that "hepatitis" 
diagnosed in service was found to be either hepatitis A 
(infectious hepatitis) or hepatitis B (serum hepatitis) as 
evidenced by the reported blood work.  There is no indication 
that he was diagnosed with what was known at the time as non-
A, non-B hepatitis (now known as hepatitis C).  

When asked what was the most likely onset of the veteran's 
hepatitis C and when did it appear that he was first 
diagnosed with hepatitis C, the October 2003 examiner 
responded:

The veteran developed his first episode 
of hepatitis A when he was a child.  He 
had a recurrent and more serious episode 
of hepatitis about 70 or so days after 
arriving in Vietnam, that is about 10 
weeks.  If he acquired the disease, one 
would think that he would have shown his 
first possible indication of B and/or C 
as early statistically as around six 
weeks or as late as 12-15 weeks with a 
highest percentage being somewhere in the 
8-12 week period.  So with respect to his 
spike of enzymes which actually peaked 
about second or third day of the 
hospitalization in Vietnam, I would opine 
that he was probably infected just before 
leaving for Vietnam or just after 
arriving in Vietnam statistically.  Since 
I find no evidence of the chart of him 
having any transfusions, I would opine 
that his next greatest percentage 
probability would be contamination 
through intravenous drug use, if he 
acquired his hepatitis B or C at that 
time.

***

At the time of his initial admission to 
the 27th surgical hospital in Vietnam he 
was symptomatic, jaundiced, at the peak 
of his liver enzyme elevation and was 
thought to be actively infected with 
hepatitis B . . . The fact that he was 
frankly symptomatic early on, speaks more 
for a hepatitis "B," rather [than] "c" 
infection.

While acknowledging that the veteran was more likely than not 
infected with hepatitis B at some point after joining the 
military, at a point just before, or after, his transfer to 
South Vietnam, the examiner remarked:

[b]ased on the record, based on the lack 
of history of transfusion, based on the 
present overall estimates of the NIH 
[National Institutes of Health] and CDC 
[Center for Disease Control], and the 
most recent factual percentages 
available, I would state that is most 
likely statistically that the veteran 
acquired his hepatitis through 
intravenous drug use.

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that the 
veteran's currently-diagnosed chronic hepatitis C was not 
present during service; rather, in service he had either 
hepatitis A or hepatitis B.  According to the October 2003 
report, the in-service diagnosis was most likely hepatitis B.  
Importantly, the first treatment for chronic hepatitis C 
associated with the file shows treatment in the 1990s, some 
20 years after service separation.  

Therefore, despite his contention that he has had chronic 
hepatitis C since service, the evidence does not support a 
finding of chronic hepatitis C in service, nor does the 
evidence show that his present disability was the result of 
disease or injury incurred in service.  Although the 
veteran's statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis or 
medical causation of a disability.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  His assertions as to the etiology and date of onset 
of hepatitis C are not competent as to these matters.  He 
lacks the medical expertise to offer an opinion as to the 
existence of the disability, as well as to medical causation 
of any current disability.  Id.  In the absence of competent 
medical evidence that the veteran's current hepatitis C began 
during his military service or was caused by some event of 
such service, service connection is not warranted for chronic 
hepatitis C.

Although the veteran has not directly maintained that he 
developed hepatitis in service due to intravenous drug abuse, 
he has reported intravenous drug use during service to his 
treating physicians.  Subsequently, a detailed VA examination 
report opined that the hepatitis C was likely the result of 
intravenous drug use.  The regulations provide that direct 
compensation may be granted only when a disability was 
incurred in the line of duty and not as a result of the abuse 
of drugs or alcohol.  38 C.F.R. § 3.301 (2003); Barela v. 
West, 11 Vet. App. 280 (1998).  Moreover, in this case, the 
records suggests (and the veteran has admitted) chronic drug 
use during service, thus this claim does not provide a basis 
for a grant of service connection.  38 U.S.C.A. §§ 105, 1110 
(West 2002); 38 C.F.R. §§ 3.1 (m), (n), 3.01 (2003).  
Therefore, the Board finds that the veteran's claim for a 
liver disorder, to include hepatitis C, must be denied.

With respect to the claim for cirrhosis, certain disabilities 
such as cirrhosis, will warrant service connection if the 
disability is manifested to a compensable degree within one 
year following the veteran's period of active service, based 
on application of the provisions pertaining to service 
connection on a presumptive basis, as found in 38 C.F.R. § 
3.309 (2003).

Having reviewed the record, the Board has concluded that 
service connection is not warranted for cirrhosis, which is 
one of the current diagnoses for the veteran's liver disease.  
Specifically, there is no record of treatment or diagnosis 
for cirrhosis either during the veteran's active duty or 
within one year following his discharge.  In addition, 
cirrhosis is not shown to have been diagnosed until 1995, at 
which time the veteran was documented to have cirrhosis with 
active hepatitis per liver biopsy.  There is no medical 
evidence which suggests that cirrhosis of the liver was 
manifested to a compensable degree within one year following 
the veteran's discharge, nor does the evidence indicate that 
cirrhosis was manifested during a period of 20 years 
following his discharge from service.  As such, the evidence 
does not suggest that there is an etiological relationship 
between the veteran's period of service and his diagnosis of 
cirrhosis.  Accordingly, the Board finds that the 
preponderance of the evidence weighs against a finding that 
cirrhosis was incurred during the veteran's period of active 
duty.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding that a 
liver disorder, to include hepatitis and cirrhosis, was 
either incurred in or aggravated by the veteran's period of 
active service.  Accordingly, the veteran's service 
connection claim is denied.

Finally, in denying the appellant's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the appellant of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim, 
and indicate which portion of that information and evidence, 
if any, is to be provided by the claimant and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In September 2001, the Board remanded the issue, in part, to 
address compliance with due process consideration.  As a 
result, additional medical records were associated with the 
claims file.  In January 2002 and again in July 2003, the RO 
notified the appellant of the changes in the law, what VA 
would do to assist him in developing his claim, what evidence 
he needed to submit, and that VA would help him obtain 
evidence.  In March 2002, he reported that he had no further 
evidence to submit.  In October 2003, he underwent a thorough 
VA examination expressly for the purpose of addressing his 
claim on appeal.  In January 2004, the RO also provided the 
appellant with a Supplemental Statement of the Case which set 
forth all pertinent regulations, including the new duty to 
assist provisions.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.

The VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim.  However, the Board finds that any such notice error 
was non-prejudicial to the veteran.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in January 2002 
and July 2003 were not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, a 
Supplemental Statement of the Case (SSOC) was provided to the 
appellant in January 2004, with an "SSOC Expedited Action 
Attachment."  In a statement dated and received by VA in 
February 2004, the veteran stated that he was in disagreement 
with the denial of his claim and requested immediate transfer 
of his claim to the Board.  He signed and submitted the "SSOC 
Expedited Action Attachment," waiving his right to a 60 day 
period before the RO can forward his case to the Board.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.


ORDER

The claim for entitlement to service connection for a liver 
disorder, to include hepatitis and cirrhosis, is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



